Citation Nr: 1116172	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  08-24 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a dental condition, for disability compensation and outpatient treatment purposes. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION
	
The Veteran served on active duty from September 1969 to June 1971.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, denying entitlement to the benefits sought -- both disability compensation, and outpatient treatment premised upon a dental disability. This is consistent with the characterization of VA dental claims under applicable law. See Mays v. Brown, 5 Vet. App. 302, 305 (1993) (a claim for service connection for a dental disorder for compensation purposes must also be considered a claim for VA outpatient dental treatment). 

Two hearings have been held in this case, the first a September 2008 Decision Review Officer (DRO) hearing. Thereafter, in October 2010 the Veteran provided testimony at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ). Transcripts of both proceedings are of record. 

In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearings, the DRO and VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits. In addition, the DRO and VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim. Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the hearings. By contrast, the hearings focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that        he had actual knowledge of the elements necessary to substantiate his claim for benefits. As such, the Board finds that, consistent with Bryant, the DRO and VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim before it based on the current record.

In December 2010, the Veteran provided additional evidence, comprised of a lay statement from a third-party, along with a waiver of RO initial consideration of the newly submitted evidence. See 38 C.F.R. §§ 20.800, 20.1304(a) (2010). 


FINDINGS OF FACT

1. The Veteran does not have a current dental condition involving loss of substance of body of maxilla or mandible, or of the soft tissue surrounding that region.

2. The competent and probative evidence does not otherwise establish that there was in-service incurrence or aggravation of a dental disability on the basis of             in-service dental trauma, or the described usage of an experimental toothpaste product therein.


CONCLUSION OF LAW

The criteria are not met for service connection for a dental condition. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R.               §§ 3.102, 3.159, 3.303, 3.381 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.        §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)   must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

The Court has further set forth in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The RO has informed the Veteran of what evidence would substantiate the claim being decided herein through VCAA notice correspondence dated from October 2007. The VCAA notice indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining further VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). The notice letter also provided information regarding the downstream disability rating and effective date elements of a claim for service connection.

The relevant notice information must have been timely sent. The Court in        Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim. See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance,  the October 2007 VCAA notice correspondence properly preceded the issuance of the December 2007 rating decision deciding the issue on appeal, and thus met the standard for timely notice. 

The RO has taken appropriate action to comply with the duty to assist the Veteran through obtaining service treatment records (STRs) and records of VA outpatient treatment. Based on information provided by the Veteran, the RO attempted to acquire records of private treatment on his behalf from various treating dentists, however, these treatment providers have since retired and are unable to supply pertinent medical records. Meanwhile, there is no indication of the need to schedule a VA Compensation and Pension examination. The existing record does not demonstrate the reasonable likelihood of a current dental condition with a causal connection to dental trauma in service, or another incident of military service, as to substantiate the usefulness of arranging for a medical examination. Nor is a VA examination needed to clarify the current status of a claimed dental condition,         in light of the fact that there is already enough information on this point, and the subject on which this claim turns is the absence of precipitating circumstances            in service to explain the development of any claimed disability. See 38 C.F.R.              § 3.159(c)(4). See also See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002).  

In furtherance of this case, the Veteran has testified at DRO and Travel Board hearings, and provided additional evidence from private treatment providers. He has also provided various statements from lay witnesses. There is no objective indication of any further relevant information or evidence that must be associated with the record. The record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

In regard to claims for service connection for a dental disability, under 38 C.F.R.     § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment under               38 C.F.R. § 17.161. See also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).       The rating agency will consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in the line of duty during active service.  Section 3.381 then sets forth various provisions under which an identified condition is presumed service-related.  Access to outpatient dental services is available for those individuals having a dental condition to the extent prescribed and in accordance with the applicable classification and provisions set forth in 38 C.F.R. § 17.161.  Based on class II(a) of eligibility, those having a service-connected noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma may be authorized any treatment indicated as reasonably necessary for the correction of such service- connected noncompensable condition or disability. 38 C.F.R. § 17.161(c).  Meanwhile, class II of eligibility sets forth the conditions under which treatment indicated as reasonably necessary for one-time correction may be authorized otherwise for service-connected noncompensable dental disability. 38 C.F.R. § 17.161(b). 

In comparison, service-connected compensation for loss of teeth or other qualifying dental disorder generally requires that there have manifested loss of substance of body of maxilla or mandible, or of the soft tissue surrounding that region.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (provision of the VA Rating Schedule pertaining to compensation for loss of teeth).

Service treatment records for the Veteran's active duty service from September 1969 to June 1971 are on file.  These records show an initial dental examination was conducted in September 1969, which indicated caries present at teeth numbers 2, 3, 7, 14, 15, 18, 28, 30, and 31.  The examination further showed fillings or similar type of dental work already performed at teeth numbers 7, 9 and 12.  The report of a February 1970 follow-up dental examination shows nothing new. 

In October 2007, the Veteran filed his claim for service connection for a dental condition, indicating that when he first went to Germany during service he had not problems with his teeth, but up returning from Germany had developed 18 cavities and still had problems. He further clarified that while in Germany, his entire company was sent to the local movie theater on the base and was given an experimental toothpaste, which he recalled was in the spring or fall of 1970. 

The June 2008 lay statement from W.B., an individual who served in the same unit as the Veteran, recounts that the whole company was ordered to the post theater, where they were each given a toothbrush, toothpaste and a glass of water, and were told that they would be participating in the use of a new experimental toothbrush. According the provider of the statement, the members of the unit were told to brush their teeth and fill out a response card afterwards. At this time, he was sitting next to the Veteran in the theater. The toothpaste was very gritty, much like the consistency of sand.

The September 2008 correspondence from Dr. S.W., D.D.S., states that he first treated the Veteran in May 1987, at which time the Veteran presented with several missing, broken and decalcified teeth of the maxillary arch. The mandibular arch was relatively intact. In 1988, the Veteran underwent several extractions and some bridge work on the maxillary arch. He was last seen at the clinic in 1997 for a therapeutic pulpotomy.

In her September 2008 lay statement, S.J., recounted that she had known the Veteran for the previous 43 years, and was not aware of him having any problems with his teeth until he was out of the service in approximately 1971. She recalled that he then began having problems with the enamel on his teeth breaking down and having other severe problems with his teeth.

In her September 2008 statement, P.J., the Veteran's spouse, recounted that            the Veteran had experienced problems with his teeth since she met him, and had told him about the experimental toothpaste while he was in Kirchgoens, Germany. She further noted the fact that the Veteran's family members had never had trouble with their teeth. 

Records of VA outpatient treatment include an August 2009 report which notes     the Veteran's report of having used an experimental toothpaste before, and that he now had four teeth left in total and these needed to come out. He was noted to have frequent infections, and one tooth recently had broken off and the gums were growing over it.

During the October 2010 Travel Board hearing, the Veteran testified as to the incident in which he given an experimental toothpaste, and indicated he was told to use that toothpaste for just one application. He used the toothpaste while at the theater, and afterwards did not keep the toothbrush or the toothpaste. There was no follow-up to the study. The Veteran further testified that prior to this study he had two or three cavities at most, and a full set of teeth. He stated that within a few months of separation from service, he went to see a dentist who found several cavities and an abscess requiring a root canal. Since then, he had experienced continuing problems with his teeth deteriorating or in some instances breaking off. According to the Veteran, he now had one intact tooth in his entire mouth.                 He further explained that his immediate family members all had no problems with their teeth. The Veteran also testified that he recalled an incident during service in which he was hit in the face once during what he stated were racial riots on base.  He indicated that he was not aware of any official record made of the incident, or other available documentation. He stated that he had been hit in the jaw. According to the Veteran, there was no dental condition associated with this injury of which he was directly aware. 

Having given comprehensive consideration to what the record demonstrates in this case, the Board finds that there is no competent evidentiary basis to establish service connection for a dental condition. As to a claimed dental condition for purposes of receipt of disability compensation, the Veteran does not contend, nor does the evidence show that he has sustained the loss of substance of the body of maxilla or mandible, or the surrounding soft tissue. It follows that under the VA rating schedule, there are no grounds to assign a compensable (10 percent or higher) disability evaluation for a dental condition, assuming it could be shown that said condition was incurred or aggravated during active military service.                        This notwithstanding, there remains before the Board the claim for service connection for a dental condition for purposes of establishing eligibility for VA outpatient treatment.

Reviewing the record before the Board in light of the pertinent criteria, there are no existing grounds for establishing entitlement to VA outpatient treatment. The crux of the Veteran's claim as presented is that he utilized an experimental toothpaste during service as part of a trial group, which then worked severely to his detriment in terms of dental health. Thus far, there is not any documentation in STRs or elsewhere of use of an experimental toothpaste agent. That fact alone is not dispositive, given that there is the competent and ultimately credible lay statement from a fellow serviceman that he specifically recalled the incident in which the whole company underwent a trial of a certain variety of toothpaste. The Board finds that it does not strain credulity to accept that this incident occurred. As it pertains to the Veteran's claim however, this amounts to only one component of what would need to be shown as a precipitating circumstance of future harm -- namely, there       is no reason yet upon which to believe that there was a manifestly harmful substance present in the aforementioned product. Neither the Veteran nor the other lay affiant testify as to anything suspicious or immediately harmful from use of the toothpaste product. It did not cause discomfort, or any immediate symptoms,          but rather is merely suspected as the cause of future tooth decay. Perhaps most significantly, the Veteran only used the toothpaste one time, during the trial, and then never again. Generally, where the issue is in-service exposure to hazardous materials, this is a non-medical matter best supported by documentary evidence, rather than the Veteran's assertions alone. See e.g., Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (in contrast to situations involving alleged medical symptoms or injury, a non-combat claimant's lay assertion that an event occurred in service must be weighed against other evidence of record, including lack of documentary evidence of the incident). In this instance, even aside from the lack of any supporting documentary evidence, there is nothing in the lay testimony given from those who used the trial toothpaste to indicate or suggest that it was remotely harmful, leastwise could have had any long-term effect upon the user of the product. Were further medical inquiry conducted into the etiology of the Veteran's current dental problems, to attempt to do so on the basis of such minimal information and conjecture would likely be no more than an exercise in speculation. As such, the theory of recovery on these grounds does not offer substantial support to the Veteran's claim. 

Another potential source of precipitating circumstance from military service is that of dental trauma therein, and in this case would implicate the incident in which        the Veteran sustained trauma to the face near the jaw. This theory involves the availability of class II(a) outpatient treatment. However, regarding this incident,        the Veteran indicates that there was no associated dental manifestation, including, for instance, the loss of or damage to a tooth. While such an incident arguably would have some circumstantial impact upon one's overall dental condition, based on the very limited information available in this case, to attempt to pursue such a theory constructively again would likely be no more than an exercise in speculation. Meanwhile, the Veteran maintains that his central theory of recovery is as mentioned, on the basis of the use of an adulterated or hazardous product for use as a toothpaste, which for the reasons stated is not a competent and probative indication of likely harmful precipitating circumstances.

In addition to the lack of showing of readily apparent injury in service, is the fact that there is no medical evidence directly showing a worsening in dental condition during or soon after service. STRs unfortunately do not offer a depiction of             the Veteran's overall dental condition at time of separation, and those private dentists who treated the Veteran following service have been unable to provide relevant medical records. As a result, there is no clearly identifiable post-service dental disability that could be directly correlated to an in-service injury. It is for this reason also that there is no basis to apply the presumptive service connection provisions under 38 C.F.R. 3.381(c), as there are no obvious dental problems that first manifested within 180 days of beginning active duty service. In any event, aside from the lack of documentation surrounding dental health soon after service, for the reasons indicated, there is no definitive showing that any incident during service itself impacted the Veteran's subsequent dental condition.

In summary, there has not been established a competent and probative basis upon which to associate a current dental disability with an incident of service, for purpose of establishing entitlement to VA outpatient treatment. The condition claimed for that matter also is not of the type that would potentially warrant VA disability compensation. The Veteran's own assertions have been afforded appropriate weight however, as he is a layperson, he cannot opine on the causation of a current dental disorder. While the Board understands that the Veteran competently reported having participated in trial group of an experimental toothpaste product, that fact alone does not settle the issue of whether he experienced an injury during service. 
Whether this product contained hazardous agents that adversely impacted dental health, and did so after a single use, involves a matter not within the Veteran's immediate knowledge. Rather, the overall issue of the cause of a subsequent dental condition, where as here, not premised upon an observable injury, is a subject not within the purview of lay observation. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons, the Board is denying the claim for service connection for a dental disorder. The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A.                § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Service connection for a dental condition, for disability compensation and outpatient treatment purposes, is denied. 



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


